Exhibit 10.1

English Translation

 

 

[g4q2spo4i3bt000001.jpg]

[g4q2spo4i3bt000002.jpg]

 

 

 

 

EMPLOYMENT CONTRACT

 

 

 

 

between

 

 

 

 

Gentherm GmbH

 

Rudolf-Diesel-Str. 12, 85235 Odelzhausen

 

- employer –

 

 

 

 

and

 

 

 

 

Mr. Thomas Stocker
residing at: Kerbelweg 28, 80995 Munich

 

- employee -

 

 

 

 

- the employer and the employee are also referred to as the “parties” in the
following -

 

 

 

 

 

 

 

 

(This note does not apply in English as we do not distinguish between the
genders in nouns (employee))

 

 

 

 

 

 

 

Gentherm GmbH

Commercial Registry

Managing Director:

Bank of America

Rudolf-Diesel-Straße 12

Munich

Jörg Evers

BIC (SWIFT): BOFADEFXXXX

85235 Odelzhausen, Germany

HRB 208876

Matteo Anversa

IBAN: DE64 5001 0900 0019 5440 12

Tel.: +49 (0) 8134 933-0

VAT ID no.

 

 

Fax: +49 (0) 8134 933-555

DE274149382

 

 

Mail: info@gentherm.com

 

 

www.gentherm.com

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000003.jpg]

 

 

1.

Beginning of Employment

 

1.1

The employee begins non-tariff employment effective September 1, 2019.

 

1.2

The employee is in a management position pursuant to § 5 paragraphs 3 and 4 of
the (German) Works Constitution Act.

 

 

2.

Duration of Employment

 

2.1

The period of employment is indefinite.

 

2.2

However, it is automatically terminated i.e. with no requirement of advance
notice, at the end of the month,

 

2.2.1

in which the employee reaches the legal retirement age which entitles him to an
undiminished retirement pension or

 

2.2.2

in which he draws a retirement pension.

 

 

3.

Place of Employment

 

The employee’s primary place of employment is Odelzhausen with the condition
that the employer may assign him a different workplace (see item 4.2).

 

The employee will also be required to undertake business trips in the course of
his duties. Business trips may be either domestic or abroad and, in individual
cases, may extend over a period of multiple weeks.

 

 

4.

Title, Nature of the Employment, Relocation Clause

 

Employment is with the title of “Senior Vice President and Managing Director
Europe, Automotive Climate & Comfort.”

 

4.1

The employee’s duties are defined in a job description to be given to the
employee within one month after recruitment at the latest.

 

4.2

The employer reserves the right to transfer the employee at any time to a
different area of responsibility and duties which are, at least, commensurate
with his capabilities and qualifications and to transfer the employee within the
company, including to a different work location,

 

 

 

Page 2 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000004.jpg]

 

 

provided, of course, that the interest of the employee is taken appropriately
into consideration. The employee’s title may also be altered accordingly.

 

 

5.

Salary, Overtime Compensation

 

5.1

The employee will receive a gross annual salary of 400,000.00 (in words: four
hundred thousand) euros. The annual fixed salary will be paid in twelve equal
monthly installments, minus the statutory deductions, at the end of each
calendar month.

 

5.2

The salary payment will be made subsequently at the end of each month by
transfer to a German bank account to be named by the employee in due time.

 

5.3

Pursuant to the Senior Level Bonus program (see Appendix 1) of Gentherm
Incorporated and its subsidiaries (in accordance with the current version
respectively) and dependent on the achievement of the financial objectives the
Gentherm group specified, the employee is entitled to a performance-related
variable bonus beginning with fiscal year 2020. In the event of a 100%
fulfillment of the objectives, the bonus is equal to 50% of the employee’s
annual fixed salary.

 

The employee will receive a gross one-time “signing bonus” of 200,000.00 (in
words: two hundred thousand) euros. Taxes and additional deductions to which the
signing bonus is subject are the employee’s responsibility. The employer will
pay the signing bonus, minus the related taxes and social security contributions
(which the employer will direct to the appropriate authorities) to the employee
within 30 calendar days after the beginning of employment. The employee must
repay the signing bonus to the employer if the employee terminates his
employment within 24 months of beginning. In this case, the amount the employee
must repay to the employer is reduced by 1/24 for every full month of employment
(i.e. gross 8,333.33 euros per month as calculated: 200,000.00 euros divided by
24 = 8,333.33 euros).

 

5.4

Furthermore, the employee is entitled to a “sign-on equity grant” upon beginning
of employment with a “grant date value” of 220,000 euros. Additional details for
the implementation and procedure of the sign-on equity grant are attached to the
contract of employment in Appendix 2.

 

Page 3 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000005.jpg]

 

 

Subject to the respective approval by the Compensation Committee of the Board of
Directors of Gentherm Inc., the employee is entitled to an annual “equity
compensation” beginning with fiscal year 2020.

 

5.6

Should a pause in the employment occur for, e.g. a long-term illness without
entitlement of continued payment or an unpaid vacation, there will be no
entitlement to variable compensation for the time frame in question in
accordance with item 5.3.

 

5.7

If the employee leaves the company, he is entitled to a pro-rated compensation
for the current fiscal year up to the time of leaving.

 

5.8

The compensation paid by the employer fully encompasses compensation for any and
all overtime, working on Sunday, holidays or nights.

 

5.9

The employee may not transfer any of his entitlements related to the employer to
a third party unless the employer has given express prior approval. The employer
will approve the transfer of entitlements as long as the transfer is not
contradictory to the employer’s interests.

 

 

 

6.

Company Car

 

The employee is entitled to provision of a company car, including for personal
use, in accordance with the respectively currently valid motor vehicle
regulations. The monthly financial benefit will be taxed on the respective
payroll calculation. The parties will negotiate further details to the provision
of the company car.

 

 

7.

Reimbursement of Expenses

 

The employer will reimburse the employee upon presentation of proper
documentation for all necessary expenses which he incurs during the orderly
performance of his activities. Regarding the reimbursement of travel expenses,
the relevant valid travel expense regulations and the relevant German tax
directives apply.

 

 

Page 4 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000006.jpg]

 

 

8.

Working Hours

 

8.1

The individual regular weekly work time is 40.0 hours. The employer is entitled
to specify working time which deviates from the operational norm or the
agreed-upon provision in the event of necessity.

 

8.2

The employee is obligated, insofar as necessary, to perform overtime (including
Saturdays, Sundays and holidays) within the statutory limits.

 

 

9.

Obligation to Notify and Provide Proof of Work Absence

 

The employee is obligated to notify the employer without delay in the event of
an absence and of the foreseeable duration of the absence from work, regardless
of the reason for said absence. If the absence is likely to be longer than three
calendar days, doctor’s statement showing the probable duration must be
presented. Please refer to the relevant work regulations.

 

 

10.

Vacation

 

 

10.1

The employer is entitled to the statutory minimum of 20 days vacation per
calendar year based on a five-day work week (statutory minimum vacation). The
employee is granted an additional 10 workdays of vacation per calendar year
(contractual vacation) for a total of 30 days of vacation per year. Workdays are
all days which are neither a Saturday, a Sunday nor a holiday in the employers
country of registration.

 

10.2

The entirety of the vacation must be taken during the relevant calendar year.
Carrying vacation over to the next calendar year may only be done if urgent
operational or personal reasons of the employer justify it.

 

10.3

The vacation (statutory and contractual vacation) carried over must be taken in
the first three months of the following year. Thereafter, the vacation expires.

 

An exception to this rule is that a statutory vacation carried over may still be
taken up to March 31 of the second subsequent year if and when the employee is
not able to take the statutory vacation due to a long-term illness.

 

10.4

Vacation taken will be charged to the statutory vacation first.

 

Page 5 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000007.jpg]

 

 

11.

Probationary Period and Termination of Employment

 

11.1

The first six months of employment are considered a probationary period. Within
the duration of this probationary period, the contract may be canceled by either
party with a notification of four weeks to the end of the month.

 

11.2

After the lapse of the probationary period, the employment may be terminated
orderly with a notification period of six months to the end of the month insofar
as a longer notification period is not required by law. The right to
extraordinary termination remains unaffected.

 

11.3

In the case of an ordinary termination, the employer has the right to indemnify
the employee until termination of the contract under continuation of their
current pay. Otherwise, the employer only has the right to dismiss the employee
if overriding interests warranting protect of the employer’s interests (e.g.
betrayal of industrial secrets) make it justifiable. Any vacation and possible
free-time to which the employee is entitled will be calculated onto the
indemnification phase in the case of irrevocable termination.

 

11.4

Termination before the beginning of the contract is excluded.

 

11.5

Termination must occur in writing.

 

 

12.

Secondary Employment

 

12.1

The employee provides the employer with all his working efforts as well as his
full professional knowledge and skills.

 

12.2

The undertaking of any additional occupation, paid or unpaid, requires prior
written approval of the employer. The same applies to the assumption of
supervisory board, advisory council or similar functions which are not related
the employer. The employer will grant approval insofar as the undertaking of
such activities are not contradictory to safeguarding the interests of the
employer. Publications and lectures by the employee which concern the interests
of the employer or companies related to them require prior written approval of
the employer. The employee must observe his obligation of secrecy within the
framework of such publications and lectures. Approval of publications and
lectures will be granted as long as they are not contradictory to protecting the
interests of the employer.

 

12.3

A granted approval may be revoked at any time.

 

 

 

Page 6 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000008.jpg]

 

 

13.

Non-Competition Clause

 

The employee is prohibited from working for third parties, regardless of whether
independently, paid or otherwise (e.g. as employee, self-employed, advisor,
counsel or manager) which are in direct or indirect competition with the
employer (“competing companies”) during the term of the employment contract.
Likewise, the employee is prohibited from entering into self-employed
competition with the employer as well as from establishing, acquiring or taking
direct or indirect part in a competing company.

 

13.1

In particular, the employee is prohibited from using business opportunities of
the employer for his own benefit or for the benefit of third parties.

 

13.2

However, the employee is permitted to acquire or hold shares or other securities
which are handled on a stock exchange or other recognized securities trading
center as long as his share does not amount to more than a 5% interest in the
competing company.

 

13.3

The non-competition clause also applies in favor of companies with which the
employer is affiliated pursuant to §§ 15 ff. AktG (German Stock Corporations
Act).

 

 

14.

Non-Disclosure

 

14.1

The employee is charged with strict confidentiality and prohibited from using
for his own purposes or from making accessible to third parties, any and all
information and circumstances, in particular, any and all business and trade
secrets arising from, or in connection with his work for the employer, as well
as any and all other business and trade secrets concerning the employer and
enterprises related to the employer pursuant to §§ 15 ff. AktG. This also
applies to any and all knowledge concerning companies or persons which are
considered contractual partners or in a business relationship with the employer
or their affiliated companies pursuant to §§ 15 ff. AktG which the employee
obtains. If the employee has doubts about whether a circumstance is subject to
secrecy, he must request clarification from the employer.

 

14.2

The non-disclosure obligation also applies to employees of the employer, insofar
as they are not authorized to know the secret or the confidential matter because
of their position.

 

Page 7 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000009.jpg]

 

 

14.3

The non-disclosure obligation also extends to secrets and confidential matters
of other group companies. The same applies to secrets and confidential matters
of companies affiliated with the employer pursuant to §§ 15 ff. AktG.

 

14.4

The non-disclosure obligation also applies after termination of employment.
Insofar as the employee is unreasonably hindered in his progress by the
post-contractual confidentiality obligation in accordance with items 14.1 and
14.3 of this confidentiality clause, he may demand that the employer exempt him
from this obligation.

 

 

15.

Contractual Penalty

 

The employee forfeits a contractual penalty in the amount of one month’s gross
salary (fixed salary) for each violation of the non-competition clause in
accordance with item 13 as well as for each violation of the non-disclosure
clause according to item 14. In the case of an ongoing infringement,
particularly in the case of occurrence of one of the non-competition
obligations, the penalty will be reinforced for each month in which the
infringement continues. Multiple violations trigger separate contractual
penalties, including multiple occasions within a single month, if applicable.
If, on the other hand, individual acts of infringement of the obligations under
items 13 and 14 occur in the context of a permanent infringement, they are
covered by the contractual penalty for the permanent injury. The assertion of
damages exceeding the contractual penalty remains reserved, likewise the
assertion of all other legal claims and legal consequences of an infringement
(e.g. prohibitory injunctions).

 

 

16.

Technical Equipment

 

The employee will be provided with a mobile telephone, a notebook computer and a
PC exclusively for business use by the employer.

 

 

17.

Surrender of Work Materials

 

17.1

The employee is obligated, upon request from the company, and in the event of
termination of employment, without express request, to surrender any and all
business papers, documents, data (e.g. customer lists, customer information, all
technical drawings and plans, know-how, process technology, other technical
documentation), including duplicates, copies, drafts of same, regardless of
format (e.g. also electronic) and other objects which concern the employer or
the companies/persons with which the employer is affiliated, which are their
property or are in their possession, with which the employee has been entrusted
in connection with his employment status

 

Page 8 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000010.jpg]

 

 

or which he has created himself or to which the employer is for other reasons
entitled, without delay.

 

In particular, the employee is obligated to immediately return mobile
telephones, PC, notebook computer, including software, data carriers which are
property of the employer or to which the employer owns the rights, at any time
upon request by the employer, even without express request upon termination of
employment.

 

17.2

In the case of indemnity of the employee, this obligation to return begins upon
the beginning of the indemnity.

 

17.3

The employee does not have the right to exercise any right of retention.

 

 

18.

Work-Related Inventions

 

18.1

The employee transfers all rights to work results, in particular any trademark
rights, rights to use of copyrights, design rights, related property rights with
respect to the copyright (including all development stages) and all other
intellectual rights which he has acquired during his period of occupation
exclusively to the employer, unlimited in time, space or content, if these

 

 

a)

were acquired in connection with the operational activities of the employee or

 

 

b)

were developed or acquired through use of material and/or work time provided by
the employer, even if done outside working hours or

 

 

c)

are connected with his work during the effective period of this employment
contract.

 

18.2

This transfer also includes rights which were acquired prior to occupation for
the employer, insofar as the prerequisites set forth in item 18.1 apply.

 

18.3

The transfer in accordance with items 18.1 and 18.2 encompasses, among others,
the authority of the employer to use the domestic and foreign plants — in return
for payment or free — in physical and in immaterial form to publicly reproduce,
duplicate, distribute, record in digital or analog format in image, data or
audio carrier of any kind and to duplicate and distribute themselves. This
transfer encompasses, in particular, the authority to make use of these works
interactively via electronic means on all known transmission channels such as
cable, satellite, all radio transmission systems of any kind in all standards.

 

 

Page 9 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000011.jpg]

 

 

18.4

The provision in § 69b of the Urheberrechtsgesetzes zur Urheberschaft in
Arbeits-und Dienstverhältnissen (German law concerning copyright ownership in
employment and service relationships) remains undiminished.

 

18.5

All the above-listed rights are to be transferred to the employer upon their
creation, at the latest, as exclusive rights and may be used in their totality
or partially by the employer as desired as well as in the form of an exclusive
or non-exclusive authorization to transfer to third parties.

 

18.6

The employee grants the employer the right to edit the works and other services
created by him and to publish and distribute these and the thus edited or
altered works.

 

18.7

The employer is not obligated to register or utilize the rights of usage. The
right of recall under the terms of the copyright act to the employee for
non-exercise of the respective rights of use is precluded for a period of five
years from their transfer.

 

18.8

The employee is in agreement that no attribution and designation of the employee
as the copyright owner within the framework of the utilization of the
contractual object rights under his right of determination pursuant to § 13
paragraph 2 of the UrhG (German copyright law) will occur.

 

18.9

All works and other services created by the employee are a component of the work
assignment as relates to § 1 paragraph 1 and is fully compensated in accordance
with compensation according to item 5 of this contract.

 

 

19.

Contract Modification in Written Form

 

Modifications or amendments to this contract must be in written form; deviating
from this provision is that informally negotiated modifications or amendments to
this employment contract are effective if they concern individual agreements
pursuant to § 305 BGB (German Civil Code).

 

 

20.

Protection of Privacy

 

20.1

The employee is hereby informed that his or her personal data will be processed,
insofar as this is in connection with the establishment, execution or
termination of the employment relationship or for the exercise or fulfillment of
law or collective agreement, an operating or service agreement (collective
bargaining agreement) and employees' interests. The provisions of the General
Data Protection Regulation and the Federal Data Protection Act in the version
applicable from May 25, 2018 must be considered.

 

Page 10 of 11

 





--------------------------------------------------------------------------------

 

 

[g4q2spo4i3bt000012.jpg]

 

 

20.2

Additionally, the employee is made aware that illegal processing of personal
information is prohibited. Therefore, he is obligated to comply with this in
dealing with the information of third parties.

 

 

21.

Time Limits

 

21.1

All claims which result from employment and relate to the employment must be
asserted in written form with respect to the other parties within a deadline of
six months after their due date. Claims which are not asserted within six months
in written form are forfeited.

 

21.2

The above-listed provisions do not apply to claims which may not be limited or
excluded, in particular as relates to the statutory minimum wage, liability for
malice or gross negligence of the contractual partner as well as damages which
are based on injury to life, body or health.

 

 

22.

Choice of Law

 

German law applies.

 

 

23.

Severability Clause

 

Should any provision of this contract be or become invalid in whole or in part,
the validity of the remaining provisions shall remain unaffected. The
ineffective regulation is replaced by the legally permissible regulation, which
is economically closest to the one intended by the invalid provision. The same
applies to any omission.

 

 

Odelzhausen, July 05, 2019

 

 

Gentherm GmbH

Concurrence:

 

 

 

Date:

 

 

 

 

 

 

 

 

/s/ Jörg Evers

/s/ Thomas Stocker

...................................

...................................

 

 

Jörg Evers

Thomas Stocker

 

 

Appendices

 

 

Page 11 of 11

